PER CURIAM:
Linda Costello appeals the district court’s order denying relief on her complaint asserting claims under the Fair *103Housing Act and for battery. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Costello v. Johnson, No. 3:ll-cv-00198-JRS, 2011 WL 3820890 (E.D.Va. Aug. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.